United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
          IN THE UNITED STATES COURT OF APPEALS
                                             August 8, 2007
                   FOR THE FIFTH CIRCUIT
                                                                 Charles R. Fulbruge III
                                                                         Clerk
                                No. 07-40059
                             Conference Calendar


UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

JOSE ARMANDO MEJIA-BANDA, JR

                                          Defendant-Appellant


                Appeal from the United States District Court
                     for the Southern District of Texas
                          USDC No. 7:06-CR-859-1


Before DENNIS, CLEMENT, and PRADO, Circuit Judges.
PER CURIAM:*
      Appealing the Judgment in a Criminal Case, Jose Armando Mejia-
Banda, Jr., raises arguments that are foreclosed by Almendarez-Torres v. United
States, 523 U.S. 224, 235 (1998), which held that 8 U.S.C. § 1326(b)(2) is a
penalty provision and not a separate criminal offense. The appellant's motion
for summary disposition is GRANTED, and the judgment of the district court is
AFFIRMED.



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.